DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner acknowledges Applicant’s amendment to claim 1 and 9.
Response to Arguments
	Regarding claim 1 and 9, Applicant alleges that Izumikawa relates to an excavator which is different than Zahr; which relates to a road paver interacting with a feeder. Applicant argues that it is unreasonable to associate the excavator with a road paver because they excavators are not fed material. Applicant also asserts that there is a lack of motivation to combine the prior art references Izumikawa and Zahr to teach the limitation “wherein at least one sensor is provided to measure operating parameters relating to interaction with other machines external to the construction machine.”  Further, Applicant alleges that it is “technically unreasonable to associate a feeder with an excavator, as an excavator is not fed material; and that since Izumikawa doesn’t disclose or suggest that the excavator is to be operated autonomously, there is no reason to modify Izumikawa to include the sensor device of Zahr which is related to an autonomous road paver.”
Examiner respectfully disagrees. Although an excavator is different than a road paver, Applicant claims a “construction machine” in the preamble of claim 1 and 9. Examiner believes it is reasonable to associate the excavator of Izumikawa with the road paver of Zahr because, according to the scope of the claim, a “construction machine” encompasses both an excavator 
In response to Applicant’s arguments regarding it being “technically unreasonable to associate a feeder with an excavator, as an excavator is not fed material,” Examiner respectfully disagrees.
 In light of the above, the preambles of claim 1 and 9 are directed toward a “construction machine” which include an excavator, feeder, and road paver. Also, although an excavator is not fed material, it is well known in the art that the concepts of Zahr are relevant to Izumikawa. Excavators are known to dig dirt and load the dirt into trucks. The operator of Izumikawa would find it useful to use the sensor and display of Zahr to measure operating parameters of another construction machine in order to prevent the intersection and collision of the two construction machines which could result in damage and costly repairs.
In response to applicant's argument that there would be no reason to modify the excavator of Izumikawa with the sensor of Zahr since Izumikawa does not disclose or suggest that the excavator is intended to be driven autonomously, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa US 20180340316 A1 in view of Zahr US 20160170415 A1 and Branscombe US 20190287407 A1.
Regarding claim 1, Izumikawa teaches 
a construction machine for building or finishing a road, the construction machine comprising: (See excavator in Figure 1)
a working equipment; (See Para. [0019]; FIG. 1 where excavator comprises an upper turning body, a boom, and bucket)
a display unit; and (See Para. [0036], FIG. 2 reference character D3 and D3S)
a plurality of sensors, each sensor being configured to measure a value of an operating parameter of the construction machine, the sensors being configured to output data corresponding to the measured values to the display unit (See Para. [0020]; FIG. 1 a boom angle sensor S1, an arm angle sensor S2), and 
the display unit being configured to output a representation of at least a part of the construction machine together with the measured values of the operating parameters, (See Para. [0096])

Izumikawa teaches all of the elements of the current invention as stated above except 
wherein at least one sensor is provided to measure operating parameters relating to interaction with other machines external to the construction machine, 
wherein the display unit is configured to output measured values of the operating parameters relating to the interaction with other machines.
Zahr teaches it is known to provide a sensor to measure operating parameters relating to the interaction with other machines external to the construction machine and provide a display unit configured to output measured values of the operating parameters relating to the interaction with other machines. Zahr uses a feeder vehicle as the “other machine”. See [0030] and FIG. 1; where the “distance sensor device” is used for measuring the distance between the two construction machines. Here, the distance sensor device can be a radar sensor and it can be mounted on the first construction machine (road finisher) and the distance is measured from the first construction machine to a reference point on the other machine. Also see Zahr [0027] where a warning notice is displayed on the construction machine if the distance between the two construction machines is beyond a buffer interval.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Izumikawa to incorporate the teachings of Zahr and provide the other machine and the at least one sensor to measure operating parameters relating to interaction with other machines. Doing so allows for “a type of “drawbar”” between the two machines, wherein this case there is no need to maintain a static distance between the two vehicles. Instead, the distance between the two vehicles is rather within a desired range that allows performing a reliable loading process. (Zahr, [0015]) 

Support can be found in reference Katou US 20190286161 A1, where a potential collision risk between the own vehicle and the other vehicle is determined. “Generally, in mines, construction sites and the like, large vehicles such as a dump truck are used. When a collision accident occurs between the large vehicles, in addition to the direct damage by the accident, the mining work in the mine and the construction work at the construction site are suspended, and big troubles occur in execution of the operation. Therefore, it is important to surely prevent the collision accident.” [0002]

Branscombe US 20190287407 A1 teaches it is known to provide the display unit is configured to output measured values of the operating parameters relating to the interaction with other machines.
See [0005] where the projected zone of the first vehicle is identified and, if it is determined that the first vehicle and a second vehicle will collide, the display device will indicate that a potential collision with the second vehicle has been determined. Also see FIG. 7A-7C and [0085]-[0086] where the display device outputs a visual alert to inform the driver of a potential collision with the other vehicle. “In some embodiments, the feedback device may be configured to provide different type or intensity of alerts depending on if it is an inform or warning alert. For example, if a warning alert is triggered, the feedback device may be louder, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Izumikawa to incorporate the teachings of Katou and provide the display unit is configured to output measured values of the operating parameters relating to the interaction with other machines. In doing so, “[b]ecause the vehicles are so large, they may have large blind spots, large turning radii, and slow braking capabilities, making navigating the vehicles to a given destination difficult. In many cases, though, by accurately positioning these vehicles in proximity to other vehicles or geographical features of the mine, the mine's efficiency may be improved. Additionally, through accurate navigation, dangers of injury or property damage resulting from a collision may be mitigated.” [0003]

Regarding claim 2, Izumikawa in view of Zahr teaches the construction machine according to claim 1, further comprising a camera (See Izumikawa; Figure 2, reference character S6) for recording a realtime representation of at least a part of the construction machine and transmitting the recorded real-time representation to the display unit. (See Izumikawa; Para. [0083])
Regarding claim 3, Izumikawa in view of Zahr teaches that the construction machine according to claim 1, wherein the operating parameters indicate at least one of movement of the construction machine, a function of the working equipment, operating mode of the working equipment, and/or position of the construction machine in an environment (See Izumikawa; Para. [0110], where "because the terrain image display section 440 is displayed, an operator of the excavator can recognize a whole aspect of a work site and a position of the excavator... ").
Regarding claim 4, Izumikawa in view of Zahr further teaches the construction machine according to claim 1, wherein the measured values of the operating parameters and the representation of at least the part of the construction machine can be superimposed by the display unit. (See Para. [0096]; FIG. 6B, reference characters 451 & 452)
Regarding claim 5, Izumikawa in view of Zahr also teaches the construction machine according to claim 1, wherein the display unit is configured to output, in addition to the measured values of the operating parameters, at least one target value for at least one of the operating parameters. (See Izumikawa; Para. [0096]; FIG. 6B reference characters 432, 451 and 452, where  the "first target construction  surface display image 432 displays a relation between the bucket 6 and a target construction  surface schematically as tip guidance information.")
Regarding claim 6, Izumikawa in view of Zahr teaches the construction machine according to claim 1, wherein the construction machine is a road finisher (Excavator can be used as a road finisher as there is nothing in claim that requires any level of refinement in making a road) and the working equipment is at least one of a drive of the road finisher (See Izumikawa; Para. [0075], where the "drive mode represents a configuration status of a traveling hydraulic motor using a variable displacement motor."), a material hopper for receiving material used for road construction, a scraper conveyor for transporting the material from the material hopper to a spreading auger, a paving screed, a heater for the paving screed or a leveling cylinder for setting an attachment point of the paving screed, wherein at least one sensor is provided for measuring an operating parameter of the working equipment.

Regarding claim 9, Izumikawa in view of Zahr teaches a method for displaying operating parameters of a construction machine for building or finishing a road, the method comprising: measuring a value of an operating parameter of the construction machine with each of a plurality of sensors; and outputting the measured values to a display unit, wherein the display unit outputs a representation of at least a part of the construction machine together with the measured values of the operating parameters; wherein at least one sensor is provided that measures operating parameters relating to interaction with another machine external to the construction machine, wherein the display unit outputs measured values of the operating parameters relating to the interaction with the another machine. See preceding logic for claim 1.

Regarding claim 10, Izumikawa further teaches the method according to claim 9, wherein the measured operating parameters are superimposed on the representation. (See Izumikawa; Para. [0096]; FIG. 6B, reference characters 451 and 452)
Regarding claim 12, Izumikawa further teaches the method according to claim 9, wherein a real-time representation of at least a part of the construction machine is recorded by a camera and transmitted to the display unit (See Izumikawa; Para. [0083]), wherein the display unit is an interactive touch display and/or wherein the display unit represents an at least partially animated representation of at least the part of the construction machine. (See Izumikawa; Para. [0083], Para. [0109])
Regarding claim 13, Izumikawa in view of Zahr teaches the method according to claim 9, wherein, in addition to the measured operating parameters, target values of the operating parameters are displayed. (See Izumikawa; Para. [0096]; FIG 6B, reference characters 432,451 and 452)
Regarding claim 14, Izumikawa in view of Zahr further teaches the method according to claim 9, wherein the display unit comprises an operating element ·with which an operator interacts ·with the representation and/or the measured operating parameters for controlling the construction machine. (See Izumikawa; Para. [0111], where the operator can change images to be displayed by a touch operation of a touch panel)
Regarding claim 15, Izumikawa in view of Zahr further teaches the method according to claim 9, wherein the construction machine is a road finisher (Excavator can be used as a road finisher as there is nothing in claim that requires any level of refinement in making a road) comprising a working equipment that is at least one of a drive of the road finisher (See Para. [0075], where the "drive mode represents a configuration status of a traveling hydraulic motor using a variable displacement motor."), a material hopper for receiving material used for road construction, a scraper conveyor for transporting the material from the material hopper to a spreading auger, a paving screed, a heater for the paving screed or a leveling cylinder for adjusting an attachment point of the paving screed, wherein at least one sensor measures an operating parameter of the working equipment.
the construction machine according to claim 1, wherein the construction machine comprises a road finisher (See excavator in Izumikawa; FIG. 1), and the at least one sensor is configured to measure operating parameters relating to the interaction with a feeder vehicle. (See Zahr [0030] which includes a “distance sensor device”, which could be a radar sensor that is mounted on the road finisher and measures the distance to a reference point on the feeder.
Regarding claim 17, Izumikawa in view of Zahr further teaches the construction machine according to claim 1, wherein the at least one sensor is configured to measure a distance between the construction machine and another vehicle. (See Zahr [0030] which includes a radar sensor configured to measure the distance between a road paver and a feeder vehicle.)
Regarding claim 18, Izumikawa in view of Zahr further teaches the method according to claim 9, wherein the construction machine comprises a road finisher (See Izumikawa; FIG. 1 excavator), and the another machine is a feeder vehicle. (See Zahr, FIG. 1, feeder vehicle 2)
Regarding claim 19, Izumikawa in view of Zahr further teaches the method according to claim 9, further comprising measuring, with the at least one sensor, a distance between the construction machine and the another machine. (See Zahr [0030] which includes a radar sensor configured to measure the distance between a road paver and a feeder vehicle.)


s 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (US 20180340316 A1) applied to claims 7 and 9 in further view of Friend (US 8918246 B2).
Regarding claims 7, 8 and 11 Izumikawa teaches the construction machine according to claims 1 and 9 (excavator in Figure 1), having a display unit. (FIG. D3 & D3S) Izumikawa teaches all of the elements of the current invention as stated above except a display unit which comprises a touch display or virtual reality glasses (claim 7); the virtual reality glasses adapted to display at least one parameter of the working equipment when the working equipment is in a field of view of an operator of the construction machine (claims 8 and 11); and the alternative limitation of the operating parameters of the working equipment are displayed in a list area when the working equipment is not in the field of view of the operator (claim 11).
Friend teaches it was known to implement the display unit to include virtual reality glasses as a display unit in a construction machine (FIG. 2) adapted to display at least one operating parameter of the working equipment (Col. 9, lines 59-67 & Col. 10 lines 3-5) when the working equipment was in a field of view of an operator of the construction machine (FIG. 2, Col. 5 lines 41-57, & Col. 6 lines 55-66). The purpose of the virtual reality glasses is to enable operators to view the operating parameters through “augmentation data without having to move their head” (Col. 4, lines 46-47).  Friend further teaches the method according to claim 11, wherein the display unit comprises virtual reality glasses (FIG. 2) that display information dependent on a field of view of an operator (Col. 5, lines 41-57), and wherein operating parameters of a working equipment are displayed associated with the working equipment21JOVO0171PUSA PA116233USwhen the working equipment is in the field of view of the operator (FIG. 2, Col. 5 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Izumikawa to incorporate the virtual reality glasses taught by Friend adapted to display operating parameters of the equipment in the field of view of the operator in order to enable the operator’s ability to view at least one operating parameter of the working equipment through the information received from the virtual reality glasses “without having to move their head” and to “display augmented content not only specific to the location of the person wearing the device, but specific to the person’s line of view”. (Col. 5, lines 42-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.P./ 7/28/2021Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661